Note. It was observed by the Court, in this case, that slight evidence, on the part of the petitioner so circumstanced, is sufficient *213to support the petition; although that evidence be contradicted by testimony on the part of the respondent; because the granting of the petition is not a trial of the cause, but merely a determination that the petitioner shall not be precluded from making a defence to an action brought against him.
Jackson and Hubbard for the petitioner.
The. Solicitor-General and Fuller for the respondent.
The review was granted, the costs of it to be subject to the discretion of the Court.